Citation Nr: 0600673	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active military duty from October 1940 
to September 1945, from July 1947 to January 1953, and from 
February 1953 to September 1962.  The veteran died in May 
1988.  The appellant is his widow.

This appeal arises from a May 1999 rating action of the North 
Little Rock, Arkansas, RO.  The appellant's claim has been 
remanded on three prior occasions, most recently in December 
2003.  The requested development having been accomplished, 
the case is returned for further adjudication.  


FINDING OF FACT

There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's 
death and either his period of active service or a service-
connected disorder.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including cancer, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the veteran died in May 1988.  His death 
certificate lists the cause of death as respiratory arrest 
due to or as a consequence of squamous cell carcinoma of the 
lung, unresectable, due to or as a consequence of long 
history of tobacco abuse.  The veteran died at McClellan 
Veterans Memorial Hospital, no autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for cephalgia rated as 50 percent disabling, 
degenerative arthritis of the lumbar spine rated as 20 
percent disabling, degenerative arthritis of the right hip 
rated as 10 percent disabling, degenerative arthritis of the 
left hip rated as 10 percent disabling, rhinitis rated as 
zero percent disabling, deviation of the nasal septum rated 
as zero percent disabling, and hemorrhoids rated as zero 
percent disabling.  

The veteran's service records show no treatment for any of 
the disabilities listed in his death certificate, or any 
symptoms thereof.

Subsequent to service, VA hospitalization records reflect 
that, in October 1986, the veteran sought treatment for a 
several month history of headaches and, on routine X-ray 
examination of the chest, a solitary pulmonary nodule in the 
lingular segment of the left upper lobe was shown.  During 
this hospitalization, in November 1986, the veteran underwent 
a left lingular segmentectomy with excision of hilar and 
mediastinal lobes.  

The veteran's VA terminal treatment records include a May 
1988 discharge summary which reflects a primary diagnosis of 
recurrent squamous cell carcinoma of the left lung.  This 
treatment report notes the veteran's 1986 surgery and that he 
returned in March 1988 with hemoptysis and a productive 
cough.  He was found to have a recurrent tumor obstructing 
both his left upper lobe and left lower lobe bronchi.  The 
veteran refused further surgery and was pronounced dead in 
May 1988.  

Private treatment records from B. Hyatt, M.D., dated from 
June 1975 to March 1988, note that the veteran underwent VA 
treatment and surgery in November 1986.  These records also 
reflect that the veteran continued to complain of coughing 
and wheezing.  A March 1988 treatment note reflects that the 
veteran had a persistent cough and that he was producing 
considerable fresh red blood.

During her May 1998 RO hearing before a hearing officer, the 
appellant testified that she had know the veteran since 1970 
and that he was a smoker at that time.  She further testified 
that in 1975, when she and the veteran married, he was 
smoking two and a half to three pack of cigarettes per day.  
She recalled the veteran telling her that he was given free 
cigarettes during World War II.  The appellant's testimony is 
corroborated by written statements from the veteran's 
daughters.

A September 1998 statement from Dr. Hyatt reflects that his 
records with respect to the veteran go back to 1974 and, 
inasmuch as he was not previously acquainted with the 
veteran, he has no opinion with respect to whether the 
veteran became nicotine dependent as a result of his military 
service (such a statement does not support the appellant's 
claim and only provides evidence against such a finding, as 
no health care provider has ever supported the appellant's 
central theory in this case).  Additionally, Dr. Hyatt stated 
that, if the veteran was nicotine dependent, as seems likely, 
it was a materially contributing factor in the development of 
coronary disease and pulmonary disease.  However, the fact 
that the veteran was nicotine dependent, leading him to 
smoke, in turn causing his death, is not at issue before the 
Board at this time.  The critical question is if the 
veteran's service many years ago caused the veteran's death 
or lead to a disability that, in time, caused the veteran's 
death.  On this critical issue, the Board finds this medical 
opinion has limited probative weight.

A June 2005 VA medical opinion, based on a review of the 
veteran's claims file, to include the September 1998 
statement from Dr. Hyatt, acknowledges the assertions by the 
veteran's family that the veteran used tobacco throughout his 
life.  However, this physician concludes that, based on 
extensive review of the medical evidence contained in the 
veteran's claims file, as well as the diagnostic criteria for 
nicotine dependence, that there is no evidence to support the 
finding that the veteran was nicotine dependent during his 
military tour of duty.  The VA physician noted that he did 
not disagree with Dr. Hyatt's statement that, if the veteran 
was nicotine dependent, then it could have caused the 
diagnosed disease processes.  The Board finds this medical 
opinion is entitled to great probative weight and provides 
evidence against this claim. 

The record clearly establishes that the veteran died from 
respiratory arrest due to or as a consequence of squamous 
cell carcinoma of the lung, unresectable, due to or as a 
consequence of long history of tobacco abuse.  Most of the 
long history of tobacco abuse is found to have occurred 
outside the veteran's military service.  Further, there is no 
medical evidence that squamous cell carcinoma of the lung or 
any other pulmonary disability was present in service.  There 
is also no evidence that pulmonary disease manifested to a 
compensable degree within one year of the veteran's service 
discharge.  Indeed, the appellant has not argued to the 
contrary as to either of these points.  Further, the 
appellant has not submitted any competent medical evidence 
establishing a nexus between the veteran's squamous cell 
carcinoma of the lung and his active service.  As the 
preponderance of the evidence is against the claim, service 
connection for the cause of the veteran's death must fail.

With respect to the contention that the veteran developed 
nicotine dependence in service, the Board observes that the 
VA Office of General Counsel has previously addressed the 
issue of entitlement to service connection for a disorder 
secondary to smoking in service.  Pursuant to provisions 
applicable to claims such as this one, filed prior to June 9, 
1998, nicotine dependence may be treated as a disease for 
which service connection may be granted.  USB (Under 
Secretary for Benefits) Letter 20-97-14 (Jul. 24, 1997); see 
also 38 U.S.C.A. § 1103.  Service connection may also be 
granted for a tobacco-related disability on the basis that 
the disability is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  
VAOPGCPREC 19-97 (May 13, 1997).  A determination as to 
whether service connection is warranted for a disability or 
death attributable to tobacco use subsequent to military 
service depends upon whether post-service tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 
38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97.  

This determination depends upon whether the veteran acquired 
a dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id.  If it is determined that, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id.; see also VAOPGPREC 2-93.

Applying these principles to the present case, the Board 
notes that there is no competent evidence that the veteran 
developed nicotine dependence during his period of service.  
On the contrary, the report of a medical opinion prepared by 
a VA physician in June 2005 comes to the opposite conclusion.  
The physician observed that there is no evidence to support 
the finding that the veteran was nicotine dependent during 
his military tour of duty.

The VA opinion significantly weighs against the claim that 
the veteran's death was related to service.  Although the 
appellant and the veteran's children have expressed opinions 
that there is a link between the veteran's period of service 
and his smoking habit, they are not qualified to render a 
medical opinion regarding the etiology of nicotine 
dependence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The preponderance of the evidence 
shows that the veteran did not develop nicotine dependence 
during his period of service and there is no link between his 
post-service nicotine dependence and smoking during service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  In fact, prior to his death, the veteran 
was not diagnosed with nicotine dependence.  The fact that 
the veteran died decades after service only provides more 
weight against this claim. 

Overall, the service medical records provide evidence against 
this claim, as they fail to indicate the disorder at issue, 
the post-service medical records (as a whole) provide more 
evidence against this claim, as they indicate a disability 
that began many years after service with no connection to 
service, and the VA medical opinion provides evidence against 
this claim, as it finds that nicotine dependence was not 
caused by the veteran's service many years ago. 

With regarding to the medical opinions of the appellant and 
others without any medical experience, the Board must find 
they have very limited probative value and are clearly 
outweighed by the medical evidence and facts cited above.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence fails to show that the 
veteran developed nicotine dependence during his period of 
service and that there was no link between his death and any 
smoking during service.  The provisions of 38 U.S.C.A. 
§ 5107(b) are therefore not applicable.

The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations, which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the May 1999 
rating decision, the July 1999 statement of the case, 
subsequent supplemental statements of the case, letters from 
the RO dated in April 2001, February 2004, July 2004, 
February 2005, and May 2005, as well as the December 2000, 
June 2003, and December 2003 decision and remands from the 
Board informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the April 2001, February 2004, July 2004, 
February 2005, and May 2005 letters, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this case, the May 1999 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the appellant regarding the issue 
on appeal.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
she appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

The Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that the April 2001, February 2004, July 
2004, February 2005, and May 2005 letters notified the 
appellant that she should submit any pertinent evidence in 
her possession.  In this regard, she was repeatedly advised 
to identify any source of evidence and that VA would assist 
her in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence she 
herself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  See Pelegrini at 120 and 121.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence and the veteran's claims file, 
to include his medical records, have been reviewed by a VA 
examiner and an opinion has been obtained.  Moreover, all 
available pertinent service, VA, and private medical records 
have been obtained.  Accordingly, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Any 
irregularities in the notice have been cured and are no more 
than non-prejudicial error.  No further action is necessary 
to assist the claimant with the claim.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  To decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the 
appellant has been provided a meaningful opportunity to 
participate in the development of her claims.  Mayfield, 
supra.


ORDER

The appeal is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


